Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The cited prior art closest in scope to the subject matter of claims 1-10 of the present application is disclosed by Watanabe et al (6,107,637).
With respect to claim 1, Watanabe et al disclose:
A displacement measurement device [ taught by figure 2 ] comprising: a movable stage [ taught by XY stage (105) ] having an object of a measurement target disposed thereon [ taught by sample (106) ]; a first Light source generating first light incident from an oblique direction to an object surface [ taught by a first one of the light sources (201) ]; a first position detection sensor receiving first reflected light of the first light reflected by the object surface and detecting a position of the first reflected light [ taught by a first one of the line sensors (214) ]; a second light source generating second light incident from an oblique direction to the object surface so that the second light travels in an optical path of the first reflected light in the opposite direction [ taught by the second one of the light sources (201) ]; a second position detection sensor receiving second reflected light of the second light reflected by the object surface so as to travel in the optical path of the first light in the opposite direction and detecting a position of the second reflected light [ taught by the second one of the line sensors (214) ]; an optical path movement mechanism moving at least one optical path of the optical path of the first light, the optical path of the first reflected light, the optical path of the second light, and the optical path of the second reflected light [ column 17, lines 51-52 require movement of stage (105), thus suggesting the use of a path moving mechanism ]; a control circuit controlling [ Watanabe et al teaches control circuits (120 and 126) ] the optical path movement mechanism so that a first total sum of a plurality of intensity signals output from the first position detection sensor and a second total sum of a plurality of intensity signals output from the second position detection sensor change at the same time in a case in which the first and second lights and the stage are relatively moved to cross a boundary between two regions having different reflectances with respect to the first and second lights at a predetermined height position [ this functional limitation is not taught or suggested by Watanabe et al – for further clarification compare figure 2 of Watanabe et al to the combination of the sum calculation circuits (112 and 122), comparison circuit (108) and path adjustment circuit (130), as shown by figure 1 of the present application ]; and a displacement measurement circuit [ Watanabe et al teaches a height calculation unit (200b) ] calculating an average value of first displacement of the object surface based on the plurality of intensity signals output from the first position detection sensor and second displacement of the object surface based on the plurality of intensity signals output from the second position detection sensor to measure the average value as the displacement of the object surface [ column 15, lines 59-65 teach averaging the height values from the left and right sensors ].
The difference between Watanabe et al and claim 1, when considered with the other cited art of record, is not rendered obvious under 35 USC 103.
Claims 2-9 depend on claim 1.
Claim 10 is allowable for the reasons applied to claim 1 in that it recites:
“…moving at least one optical path of the optical path of the first light, the optical path of the first reflected light, the optical path of the second light, and the optical path of the second reflected light by using an optical path moving unit so that a first total sum of a plurality of intensity signals output from the first position detection sensor and a second total sum of a plurality of intensity signals output from the second position detection sensor change at the same time in a case in which the first and second lights and the stage are relatively moved to cross a boundary between two regions having different reflectances with respect to the first and second lights at a predetermined height position…”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645